DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-12, 14-21, and 23-25 are allowed (renumbered as claims 1-22).
The following is an examiner’s statement of reasons for allowance: the instant application is directed to an apparatus, a method, and a non-transitory computer readable medium for performing a trilateral distance bounding on all tuples of vehicles to detect a location of a vehicle, wherein less than half of surrounding vehicle are compromised and colluding with the vehicle; an anomaly detector to compare an estimated speed with a reported speed, or compare the location of the vehicle with a reported location, and generate an indication of the vehicle in response to the comparison; and a notifier to notify the surrounding vehicle.  The closest prior arts, Weissman et al. (Pub # US 2016/0379350 A1), Matsui et al. (Pub # US 2016/0379350 A1), and Phillips et al. (Pub # US 2019/0126935 A1). Weissman et al. disclose a navigation system and a method to  determining a first localization solution associated with a location of the vehicle in a navigable environment using a radar transceiver of the navigation system, and determining a second localization solution associated with the location of the vehicle in the navigable environment using a LiDAR transceiver, a camera, or both of the navigation system, selecting a localization solution from the first and second localization solutions based on whether an accuracy of the first localization exceeds an accuracy of the second localization solution, and utilizing the selected vehicle localization solution for navigation of the vehicle through the navigable environment. Matsui et al. disclose an information processing device includes: a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JACK K WANG/Primary Examiner, Art Unit 2687